Citation Nr: 1522277	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for an increased evaluation for a right wrist disability.

In October 2013, the Board confirmed the denial of the claim for a rating in excess of 10 percent for a radial collateral ligament injury of the right wrist, and noted that a March 2013 rating decision denied the Veteran's claim for TDIU.  The Board indicated that because the Veteran had not filed a notice of disagreement (NOD) as to the denial of this claim at the time of the Board decision, it would not address the issue of entitlement to TDIU, even though a claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran had, in conjunction with her wrist claim, discussed the impact on her ability to work.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court or CAVC).  Although the Court affirmed the Board's decision regarding entitlement to a rating in excess of 10 percent for the radial collateral ligament injury of the right wrist, pursuant to a Joint Motion for Partial Remand dated in May 2014, the Court partially vacated the October 2013 Board decision to the extent that it declined to consider and discuss the issue of TDIU.  The Court found that the TDIU claim was pending as part of the increased rating claim, and was encompassed by that appeal.  The Veteran did not therefore need to file a new NOD to the March 2013 decision.

The Board notes that the Veteran was represented by the Disabled American Veterans (DAV) the last time this matter was before the Board, and the DAV represented the Veteran before the Court.  However, in the most recent VA Form 21-22 dated in January 2013 and recently associated with the claims file, the Veteran appointed the Texas Veterans Commission (TVC) as his representative.  In a letter dated in March 2015, the Board attempted to clarify the Veteran's representation.  That letter stated that if the Veteran did not respond, the Board would assume the Veteran wished to be represented by the TVC.  The Veteran did not respond to the representation clarification.  Therefore, the Board will proceed with the TVC as the Veteran's representative.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and/or the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As is discussed above, the Court has found that the appeal of a February 2007 rating decision denying increased evaluation for a right wrist disability encompassed a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The NOD to that decision therefore included the TDIU issue.  However, the TDIU claim was not addressed in the processing of that appeal, and not discussed in the statement of the case (SOC) or any supplemental SOC (SSOC); it was not addressed until March 2013, when a formal, separate claim for TDIU was adjudicated.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The Veteran should be provided an SOC on the issue of entitlement to TDIU, which includes discussion of all relevant evidence since the October 2006 claim for increased evaluation of the right wrist.  Advise the Veteran of the procedural requirements to continue an appeal of that issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




